Citation Nr: 1753744	
Decision Date: 11/24/17    Archive Date: 12/01/17

DOCKET NO.  13-22 227A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to February 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision.

In June 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing.  A transcript of the hearing has been added to the claim file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Additional development is needed prior to the adjudication of the claim on appeal.

On his December 2010 notice of disagreement (NOD), the Veteran asserted that he began seeking treatment for his hearing loss at the Bay Pines VA Medical Center (VAMC) in the mid-1980s.  The claims file contains one audiogram from 1989 from Bay Pines VAMC.  However, the claims file contains no other VA treatment records until 1998.  Attempts should be made to obtain all electronic and archived treatment records from the Bay Pines VAMC from January 1980 until November 1998, as well as from March 2017 to the present.

Additionally, the claims file contains an October 2010 VA examination, in which the examiner found that the Veteran's bilateral hearing loss is less likely as not caused by or a result of his in-service noise exposure while serving in the Army.  The examiner found that the Veteran's hearing was normal at separation and that there is no scientific basis for delayed hearing loss.  The examiner noted that the Veteran has a history of occupational and recreational noise exposure but did  not discuss in detail how this noise exposure could relate to his current hearing loss.  

A June 2017 private medical opinion from Harbor Audiology linked the Veteran's hearing loss to his time in service.  The physician noted that the Veteran's occupational/recreational noise exposure did contribute as well but probably not more or less than 49 percent of the present hearing loss since he practiced hearing conservation with hearing protection devices. 

In light of the June 2017 private medical opinion, the Board finds that an addendum opinion should be obtained which discusses this opinion as well as the effects, if any, of the Veteran's post-service noise exposure on his current hearing loss. 

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file all available treatment records (both archived and electronic) from the Bay Pines VA Health Care System from January 1980 until November 1998, and from March 2017 to the present.  Searches MUST be made of archived paper records.

2. Only after obtaining the above VA records, to the extent they exist, then proceed with the following instruction. 

3. Return the claims file to the VA examiner who provided the October 2010 VA opinion so that an addendum opinion may be obtained.  If the same examiner is not available, an opinion should be provided by a similarly qualified VA examiner.  The examiner should be asked to provide an opinion as to whether it is at least as likely as not that the Veteran's hearing loss was incurred during or caused by his active service.  In providing this opinion, the examiner should discuss the effects of the Veteran's in-service and post-service noise exposure, as well as the June 2017 private opinion.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner should provide a complete rationale for any opinions provided.  If additional examination is needed to render the above-requested opinion, such should be provided.

4. Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim.  The Veteran should be given an opportunity to respond prior to returning the case to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



